Exhibit 99 Media Contact: Matt Tidwell 816-556-2902 Invester Contact: Michael Cline 816-556-2262 GREAT PLAINS ENERGY ANNOUNCES THIRD QUARTER FINANCIAL RESULTS Earnings Benefited from Stronger Retail Sales at both KCP&L and Strategic Energy Kansas City, MO, October 30, 2007– Great Plains Energy Incorporated (NYSE:GXP) today announced third quarter 2007 earnings of $61.8 million or $0.72 per share on more shares outstanding, compared to $55.4 million or $0.69 per share in the third quarter of 2006.Core earnings were $76.9 million or $0.90 per share on more shares outstanding, compared to third quarter 2006 core earnings of $57.5 million or $0.72 per share.Reported earnings are reconciled to core earnings in attachments B and C. “Both KCP&L and Strategic Energy generated strong results for the third quarter,” said Chairman and CEO Mike Chesser.“Increased retail sales, higher wholesale sales and implementation of new rate tariffs this year drove earnings at KCP&L.At Strategic Energy both deliveries and margins were stronger in the quarter.We also achieved a positive settlement in our Kansas rate case and passed significant Aquila acquisition milestones with shareholder approval from both companies and FERC merger approval,” continued Chesser. Compared to the third quarter a year ago, KCP&L’s core earnings in the third quarter of 2007 were higher principally due to favorable weather, increased wholesale revenues, new retail rates and customer usage growth.These items more than offset higher purchased power costs and modestly higher operating expenses.Strategic Energy had stronger delivered volumes and higher margins in the third quarter of 2007 compared to the same quarter a year ago, which more than offset higher bad debt expense.Dilution from the FELINE PRIDES issuance in February 2007 reduced Great Plains Energy’s core earnings per share by $0.06 compared to the third quarter last year. For the first nine months of 2007, reported earnings were $109.9 million or $1.29 per share on more shares outstanding, compared to $91.9 million or $1.19 per share for the same period last year.Core earnings for the first nine months were $102.2 million or $1.20 per share on more shares outstanding, compared to $125.4 million or $1.62 per share last year.The decrease in year to date core earnings was driven by plant outages at KCP&L and increased bad debt expense and a resettlement charge at Strategic Energy. Great Plains Energy is adjusting its 2007 core earnings guidance to narrow the range based on year to date results and also to update segment ranges due to a shift in interest expenses from the holding company to KCP&L.Overall 2007 core earnings guidance is adjusted to $1.60 to $1.70 per share compared to $1.60 to $1.75 per share previously.Revised segment guidance can be viewed in table G. More -Page 2- Kansas City Power & Light KCP&L reported earnings of $76.5 million or $0.89 per share in the third quarter of 2007, compared to $70.7 million or $0.88 per share last year.Core earnings were $74.1 million or $0.87 per share, compared to third quarter 2006 core earnings of $57.1 million or $0.71 per share.The increase in core earnings compared to the third quarter last year was attributable to favorable weather, increased wholesale revenues, new retail rates and customer usage growth.These items more than offset higher purchased power costs and modestly higher operating expenses. Revenues for the third quarter of 2007 were $416.0 million, compared to $359.3 million for the third quarter last year.Retail revenue increased by $40.5 million to $351.9 million compared to $311.4 million last year due to weather that was 8% warmer than the third quarter of 2006, new retail rates, and higher customer usage.Wholesale revenues in the third quarter 2007 also increased to $59.3 million, up $15.6 million compared to the third quarter last year.Better plant performance contributed to a 36% increase in wholesale volumes.Coal baseload availability of 89% and capacity factor of 86% were very strong in the quarter compared to 88% and 82% in the same quarter last year.Wholesale prices were also 11% higher than the same period last year. During the third quarter, purchased power expense was significantly higher than last year due to increased peak power purchases as lower natural gas prices allowed KCP&L to purchase power more cheaply than running peaking generation.In addition, Hawthorn No. 5 litigation proceeds reduced purchased power expense by $10.8 million in the third quarter of 2006.Operating expenses in the third quarter were also higher than last year due to increased depreciation and amortization expenses and the increased level of pension costs in KCP&L’s rates effective January 1, 2007. Year to date September 30, 2007, KCP&L’s reported earnings were $115.1 million or $1.35 per share, compared to $120.3 million or $1.55 per share for the same quarter in 2006.Core earnings year to date were $112.7 million or $1.33 per share, compared to $115.6 million or $1.49 per share last year.The year-over-year change in core earnings was primarily driven by outages at baseload generating units during the first half of 2007 and higher operating expenses. Strategic Energy Strategic Energy reported a loss of $4.1 million or $0.05 per share in the third quarter, compared to a loss of $10.9 million or $0.14 per share in the same period last year.Core earnings, which exclude net mark-to-market gains and losses on energy contracts, were $6.9 million or $0.08 per share, compared to $4.8 million or $0.06 per share in the third quarter of 2006.The increase in core earnings compared to last year was driven primarily by a 23% increase in MWhs delivered and a 5% increase in average retail gross margins per MWh compared to the third quarter last year.These increases more than offset higher bad debt expense. Revenues for the quarter increased 25% to $576.0 million compared to the same quarter a year ago, driven by higher delivered volumes.New sales volume for the quarter was 5.7 More -Page 3- million MWhs, compared to 7.3 million MWhs in the same period in 2006.Total backlog at the end of the quarter increased 32% to 37.4 million MWhs compared to the same period last year.Delivered volume during the first nine months of 2007, combined with 2007 backlog, totaled 20.4 million MWhs, up 23% compared to 16.5 million MWhs of combined delivered volume and 2007 backlog at the end of the third quarter of 2007. Average retail gross margin per MWh in the third quarter of 2007 was $1.75.Excluding net mark-to-market losses on energy contracts, average retail gross margin per MWh was $5.05 in the third quarter of 2007 compared to $4.81 for the same quarter last year.Average contract duration of 15 months in the third quarter of 2007 was down slightly compared to 17 months in the same quarter last year. Year to date September 30, 2007, Strategic Energy’s reported earnings were $16.5 million or $0.19 per share, compared to a loss of $17.6 million or $0.23 per share for the first three quarters of 2006.Core earnings year to date were $3.9 million or $0.05 per share, compared to core earnings of $20.4 million or $0.26 per share for the same period last year.The year over year decrease in core earnings was primarily attributable to lower average retail gross margins per MWh, primarily due to small customer attrition and a first quarter resettlement, and higher bad debt expense. Other In the third quarter of 2007, the “other” category reported a loss of $10.6 million or $0.12 per share, compared to a loss of $4.4 million or $0.05 per share last year.Core earnings were a loss of $4.1 million or $0.05 per share, compared to a loss of $4.4 million or $0.05 per share in the third quarter of 2006.Year to date September 30, 2007, the “other” category loss was $21.7 million or $0.25 per share on a reported basis and $14.4 million or $0.18 per share on a core earnings basis.This compares to a loss of $10.8 million or $0.13 per share on a reported basis and $10.6 million or $0.13 per share on a core earnings basis in the first nine months of 2006.Year to date September 30, 2007, the increased loss in core earnings in the “other” category is primarily attributable to a decline in available tax credits from affordable housing investments and overall higher expenses at the holding company, including $2.9 million of labor expenses related to the Aquila transaction that would otherwise be reflected in the KCP&L segment. Non-GAAP Financial Measure Core earnings is a non-GAAP financial measure that differs from GAAP earnings because it excludes the effects of certain unusual items and mark-to-market gains and losses on energy contracts.Great Plains Energy believes core earnings provides to investors a meaningful indicator of its results that is comparable among periods because it excludes the effects of items that may not be indicative of Great Plains Energy’s prospective earnings potential.Core earnings is used internally to measure performance against budget and in reports for management and the Board of Directors.Investors should note that this non-GAAP measure involves judgments by management, including whether an item is classified as an unusual item, and Great Plains Energy’s definition of core earnings may differ from similar terms used by other companies.The impact of these items could be material to operating results presented in accordance with GAAP.Great Plains Energy is unable to reconcile core earnings guidance to GAAP earnings per share because it does not predict the future impact of unusual items and mark-to-market gains or losses on energy contracts. More -Page 4- Great Plains Energy Incorporated (NYSE:GXP) headquartered in Kansas City, MO, is the holding company for Kansas City Power & Light Company, a leading regulated provider of electricity in the Midwest, and Strategic Energy L.L.C., a competitive electricity supplier.The Company's web site is www.greatplainsenergy.com. Information Concerning Forward-Looking Statements Statements made in this release that are not based on historical facts are forward-looking, may involve risks and uncertainties, and are intended to be as of the date when made.Forward-looking statements include, but are not limited to, statements regarding projected delivered volumes and margins, the outcome of regulatory proceedings, cost estimates of the comprehensive energy plan and other matters affecting future operations.In connection with the safe harbor provisions of the Private Securities Litigation Reform Act of 1995, Great Plains Energy is providing a number of important factors that could cause actual results to differ materially from the provided forward-looking information.These important factors include: future economic conditions in the regional, national and international markets, including but not limited to regional and national wholesale electricity markets; market perception of the energy industry, Great Plains Energy and KCP&L; changes in business strategy, operations or development plans; effects of current or proposed state and federal legislative and regulatory actions or developments, including, but not limited to, deregulation, re-regulation and restructuring of the electric utility industry; decisions of regulators regarding rates KCP&L can charge for electricity; adverse changes in applicable laws, regulations, rules, principles or practices governing tax, accounting and environmental matters including, but not limited to, air and water quality; financial market conditions and performance including, but not limited to, changes in interest rates and in availability and cost of capital and the effects on pension plan assets and costs; credit ratings; inflation rates; effectiveness of risk management policies and procedures and the ability of counterparties to satisfy their contractual commitments; impact of terrorist acts; increased competition including, but not limited to, retail choice in the electric utility industry and the entry of new competitors; ability to carry out marketing and sales plans; weather conditions including weather-related damage; cost, availability, quality and deliverability of fuel; ability to achieve generation planning goals and the occurrence and duration of unplanned generation outages; delays in the anticipated in-service dates and cost increases of additional generating capacity; nuclear operations; ability to enter new markets successfully and capitalize on growth opportunities in non-regulated businesses and the effects of competition; workforce risks including compensation and benefits costs; performance of projects undertaken by non-regulated businesses and the success of efforts to invest in and develop new opportunities; the ability to successfully complete merger, acquisitions or divestiture plans (including the acquisition of Aquila, Inc., and Aquila’s sale of assets to Black Hills Corporation); and other risks and uncertainties.Other risk factors are detailed from time to time in Great Plains Energy’s most recent quarterly report on Form 10-Q or annual report on Form 10-K filed with the Securities and Exchange Commission.This list of factors is not all-inclusive because it is not possible to predict all factors. More -Page 5- Attachment A GREAT PLAINS ENERGY Consolidated Statements of Income (Unaudited) Three Months Ended Year to Date September 30 September 30 As Adjusted As Adjusted 2007 2006 2007 2006 Operating Revenues (thousands, except per share amounts) Electric revenues - KCP&L $ 416,049 $ 359,270 $ 990,844 $ 890,551 Electric revenues - Strategic Energy 575,679 458,538 1,468,666 1,127,056 Other revenues 223 730 1,345 2,220 Total 991,951 818,538 2,460,855 2,019,827 Operating Expenses Fuel 75,624 76,254 186,240 178,051 Purchased power - KCP&L 41,254 5,157 80,360 18,844 Purchased power - Strategic Energy 565,467 462,299 1,386,816 1,117,404 Skill set realignment costs - 1,389 - 15,905 Operating expenses - KCP&L 75,710 69,316 223,371 196,556 Selling, general and administrative - non-regulated 21,464 18,819 64,142 47,338 Maintenance 19,632 19,395 72,611 65,902 Depreciation and amortization 46,247 40,422 137,108 118,618 General taxes 33,554 31,826 88,335 87,234 (Gain) loss on property - 28 11 (569 ) Other - 12 156 22 Total 878,952 724,917 2,239,150 1,845,305 Operating income 112,999 93,621 221,705 174,522 Non-operating income 2,310 9,852 9,183 16,741 Non-operating expenses (1,101 ) (2,141 ) (4,750 ) (5,593 ) Interest charges (28,217 ) (17,974 ) (67,830 ) (53,113 ) Income before income taxes and loss from equity investments 85,991 83,358 158,308 132,557 Income taxes (23,392 ) (26,952 ) (46,020 ) (38,243 ) Loss from equity investments, net of income taxes (410 ) (468 ) (1,139 ) (1,047 ) Net income 62,189 55,938 111,149 93,267 Preferred stock dividend requirements 411 411 1,234 1,234 Earnings available for common shareholders $ 61,778 $ 55,527 $ 109,915 $ 92,033 Average number of common shares outstanding 85,649 80,081 84,683 77,266 Average number of diluted common shares outstanding 85,741 80,342 85,006 77,364 Basic earnings per common share $ 0.72 $ 0.69 $ 1.30 $ 1.19 Diluted earnings per common share $ 0.72 $ 0.69 $ 1.29 $ 1.19 Cash dividends per common share $ 0.415 $ 0.415 $ 1.245 $ 1.245 More -Page 6- Attachment B GREAT PLAINS ENERGY Consolidated Earnings and Earnings Per Share Three Months Ended September 30 (Unaudited) Earnings per Great Earnings Plains Energy Share As Adjusted As Adjusted 2007 2006 2007 2006 (millions) KCP&L $ 76.5 $ 70.7 $ 0.89 $ 0.88 Strategic Energy (4.1 ) (10.9 ) (0.05 ) (0.14 ) Other (10.3 ) (3.9 ) (0.11 ) (0.04 ) Net income 62.1 55.9 0.73 0.70 Preferred dividends (0.3 ) (0.5 ) (0.01 ) (0.01 ) Earnings available for common shareholders $ 61.8 $ 55.4 $ 0.72 $ 0.69 Reconciliation of GAAP to Non-GAAP Earnings available for common shareholders $ 61.8 $ 55.4 $ 0.72 $ 0.69 Reconciling items KCP&L - allocation of holding company merger tax benefits (2.4 ) - (0.02 ) - KCP&L - skill set realignment costs - 0.8 - 0.01 KCP&L - Hawthorn No. 5 litigation recoveries - (14.4 ) - (0.18 ) Strategic Energy - mark-to-market impacts from energy contracts 11.4 15.7 0.13 0.20 Strategic Energy - allocation of holding company merger tax benefits (0.4 ) - - - Other - merger transition non-labor costs 0.9 - 0.01 - Other - mark-to-market impact of interest rate hedge 5.6 - 0.06 - Core earnings $ 76.9 $ 57.5 $ 0.90 $ 0.72 Core earnings KCP&L $ 74.1 $ 57.1 $ 0.87 $ 0.71 Strategic Energy 6.9 4.8 0.08 0.06 Other (4.1 ) (4.4 ) (0.05 ) (0.05 ) Core earnings $ 76.9 $ 57.5 $ 0.90 $ 0.72 More -Page 7- Attachment C GREAT PLAINS ENERGY Consolidated Earnings and Earnings Per Share Year to Date September 30 (Unaudited) Earnings per Great Earnings Plains Energy Share As Adjusted As Adjusted 2007 2006 2007 2006 (millions) KCP&L $ 115.1 $ 120.3 $ 1.35 $ 1.55 Strategic Energy 16.5 (17.6 ) 0.19 (0.23 ) Other (20.5 ) (9.5 ) (0.23 ) (0.12 ) Net income 111.1 93.2 1.31 1.20 Preferred dividends (1.2 ) (1.3 ) (0.02 ) (0.01 ) Earnings available for common shareholders $ 109.9 $ 91.9 $ 1.29 $ 1.19 Reconciliation of GAAP to Non-GAAP Earnings available for common shareholders $ 109.9 $ 91.9 $ 1.29 $ 1.19 Reconciling items KCP&L - allocation of holding company merger tax benefits (2.4 ) - (0.02 ) - KCP&L - skill set realignment costs - 9.7 - 0.13 KCP&L - Hawthorn No. 5 litigation recoveries - (14.4 ) - (0.19 ) Strategic Energy - mark-to-market impacts from energy contracts (12.2 ) 38.0 (0.14 ) 0.49 Strategic Energy - allocation of holding company merger tax benefits (0.4 ) - - - Other - merger transition non-labor costs 1.7 - 0.01 - Other - mark-to-market impact of interest rate hedge 5.6 - 0.06 - Other - skill set realignment costs - 0.2 - - Core earnings $ 102.2 $ 125.4 $ 1.20 $ 1.62 Core earnings KCP&L $ 112.7 $ 115.6 $ 1.33 $ 1.49 Strategic Energy 3.9 20.4 0.05 0.26 Other (14.4 ) (10.6 ) (0.18 ) (0.13 ) Core earnings $ 102.2 $ 125.4 $ 1.20 $ 1.62 More -Page 8- Attachment D GREAT PLAINS ENERGY Summary Income Statement by Segment Three Months Ended September 30, 2007 (Unaudited) Consolidated Strategic GPE KCP&L Energy Other (millions) Operating revenues $ 992.0 $ 416.0 $ 576.0 $ - Fuel (75.6 ) (75.6 ) - - Purchased power (606.8 ) (41.3 ) (565.5 ) - Other operating expense (150.4 ) (128.1 ) (17.1 ) (5.2 ) Depreciation and amortization (46.2 ) (44.1 ) (2.1 ) - Operating income (loss) 113.0 126.9 (8.7 ) (5.2 ) Non-operating income (expenses) 1.2 0.2 0.8 0.2 Interest charges (28.2 ) (17.1 ) (0.9 ) (10.2 ) Income taxes (23.5 ) (33.5 ) 4.7 5.3 Loss from equity investments (0.4 ) - - (0.4 ) Net income (loss) $ 62.1 $ 76.5 $ (4.1 ) $ (10.3 ) Earnings (loss) per GPE common share $ 0.72 $ 0.89 $ (0.05 ) $ (0.12 ) GREAT PLAINS ENERGY Summary Income Statement by Segment Year to Date September 30, 2007 (Unaudited) Consolidated Strategic GPE KCP&L Energy Other (millions) Operating revenues $ 2,460.9 $ 990.8 $ 1,470.1 $ - Fuel (186.2 ) (186.2 ) - - Purchased power (1,467.2 ) (80.4 ) (1,386.8 ) - Other operating expense (448.7 ) (383.0 ) (52.1 ) (13.6 ) Depreciation and amortization (137.1 ) (130.9 ) (6.2 ) - Operating income (loss) 221.7 210.3 25.0 (13.6 ) Non-operating income (expenses) 4.4 2.5 3.0 (1.1 ) Interest charges (67.8 ) (52.0 ) (2.4 ) (13.4 ) Income taxes (46.1 ) (45.7 ) (9.1 ) 8.7 Loss from equity investments (1.1 ) - - (1.1 ) Net income (loss) $ 111.1 $ 115.1 $ 16.5 $ (20.5 ) Earnings (loss) per GPE common share $ 1.29 $ 1.35 $ 0.19 $ (0.25 ) More -Page 9- Attachment E GREAT PLAINS ENERGY Consolidated Balance Sheets (Unaudited) September 30 December 31 2007 2006 ASSETS (thousands) Current Assets Cash and cash equivalents $ 34,959 $ 61,823 Restricted cash 147,041 - Receivables, net 475,716 339,399 Fuel inventories, at average cost 35,397 27,811 Materials and supplies, at average cost 63,347 59,829 Deferred refueling outage costs 8,147 13,921 Refundable income taxes - 9,832 Deferred income taxes 33,103 39,566 Derivative instruments 4,727 6,884 Other 10,468 11,717 Total 812,905 570,782 Nonutility Property and Investments Affordable housing limited partnerships 19,392 23,078 Nuclear decommissioning trust fund 110,668 104,066 Other 15,179 15,663 Total 145,239 142,807 Utility Plant, at Original Cost Electric 5,419,610 5,268,485 Less-accumulated depreciation 2,554,815 2,456,199 Net utility plant in service 2,864,795 2,812,286 Construction work in progress 388,010 214,493 Nuclear fuel, net of amortization of $115,991 and $103,381 64,380 39,422 Total 3,317,185 3,066,201 Deferred Charges and Other Assets Regulatory assets 421,718 434,392 Goodwill 88,139 88,139 Derivative instruments 4,378 3,544 Other 45,857 29,795 Total 560,092 555,870 Total $ 4,835,421 $ 4,335,660 More -Page 10- Attachment E continued GREAT PLAINS ENERGY Consolidated Balance Sheets (Unaudited) September 30 December 31 2007 2006 LIABILITIES AND CAPITALIZATION (thousands) Current Liabilities Notes payable $ 86,000 $ - Commercial paper 208,647 156,400 Current maturities of long-term debt 534 389,634 EIRR bonds classified as current 146,500 144,742 Accounts payable 369,531 322,724 Accrued taxes 58,868 24,106 Accrued interest 24,447 14,082 Accrued compensation and benefits 23,024 33,266 Pension and post-retirement liability 1,037 1,037 Derivative instruments 81,575 91,482 Other 20,514 25,520 Total 1,020,677 1,202,993 Deferred Credits and Other Liabilities Deferred income taxes 625,332 622,847 Deferred investment tax credits 27,395 28,458 Asset retirement obligations 94,147 91,824 Pension and post-retirement liability 188,054 176,189 Regulatory liabilities 119,854 114,674 Derivative instruments 14,812 61,146 Other 72,809 49,103 Total 1,142,403 1,144,241 Capitalization Common shareholders' equity Common stock-150,000,000 shares authorized without par value 86,243,732 and 80,405,035 shares issued, stated value 1,061,026 896,817 Retained earnings 494,876 493,399 Treasury stock-77,465 and 53,499 shares, at cost (2,375 ) (1,614 ) Accumulated other comprehensive income (loss) (23,351 ) (46,686 ) Total 1,530,176 1,341,916 Cumulative preferred stock $100 par value 3.80% - 100,000 shares issued 10,000 10,000 4.50% - 100,000 shares issued 10,000 10,000 4.20% - 70,000 shares issued 7,000 7,000 4.35% - 120,000 shares issued 12,000 12,000 Total 39,000 39,000 Long-term debt 1,103,165 607,510 Total 2,672,341 1,988,426 Commitments and Contingencies Total $ 4,835,421 $ 4,335,660 More -Page 11- Attachment F GREAT PLAINS ENERGY Statistical Summary Three Months Ended Year to Date September 30 September 30 2007 2006 2007 2006 KCP&L Retail revenues (millions) $ 351.9 $ 311.4 $ 825.6 $ 742.4 Wholesale revenues (millions) $ 59.3 $ 43.7 $ 152.0 $ 137.4 Average non-firm wholesale price per MWh $ 41.99 $ 37.88 $ 41.88 $ 45.03 Wholesale MWh sales (thousands) 1,438 1,058 3,686 3,240 Cooling degree days 1,175 1,093 1,581 1,664 Equivalent availability - coal plants 89 % 88 % 78 % 82 % Capacity factor - coal plants 86 % 82 % 74 % 75 % Strategic Energy Average retail gross margin per MWh $ 1.75 $ (0.79 ) $ 5.42 $ 0.78 Change in fair value related to non-hedging energy contracts and from cash flow hedge ineffectiveness 3.30 5.60 (1.36 ) 5.21 Average retail gross margin per MWh without fair value impacts 1 $ 5.05 $ 4.81 $ 4.06 $ 5.99 MWhs delivered (thousands) 5,842 4,748 15,108 12,384 MWhs delivered plus current year backlog (thousands) N/A N/A 20,363 16,513 Average duration - new and resigned contracts (months) 15 17 16 17 MWh sales (thousands) 5,684 7,351 21,260 22,213 Retention rate 57 % 58 % 48 % 53 % Retention rate including month to month customers 74 % 80 % 60 % 66 % 1 This is a non-GAAP financial measure that differs from GAAP because it excludes the impact of unrealized fair value gains or losses.Management believes this measure is more reflective of average retail gross margins on MWhs delivered due to the non-cash nature and volatility of changes in fair value related to non-hedging energy contracts and from cash flow hedge ineffectiveness.Management and the Board of Directors use this as a measurement of Strategic Energy's realized average retail gross margin per delivered MWh, which are settled upon delivery at contracted prices. More -Page 12- Attachment G GREAT PLAINS ENERGY 2007 Core Earnings Guidance Previous Range Revised Range Kansas City Power & Light $ 1.87 - $ 1.94 $ 1.78 - $ 1.83 Strategic Energy 0.07 - 0.13 0.09 - 0.12 Other1 (0.34 ) - (0.32 ) (0.27 ) - (0.25 ) Consolidated Core EPS2 $ 1.60 - $ 1.75 $ 1.60 - $ 1.70 1. Other includes Home Service Solutions, Holding Company costs and other miscellaneous items. 2. Core earnings is a non-GAAP financial measure that differs from GAAP earnings because it excludes the effects of certain unusual items and mark-to-market gains and losses on energy contracts.Great Plains Energy believes core earnings provides to investors a meaningful indicator of its results that is comparable among periods because it excludes the effects of items that may not be indicative of Great Plains Energy’s prospective earnings potential.Core earnings is used internally to measure performance against budget and in reports for management and the Board of Directors.Investors should note that this non-GAAP measure involves judgments by management, including whether an item is classified as an unusual item, and Great Plains Energy’s definition of core earnings may differ from similar terms used by other companies.The impact of these items could be material to operating results presented in accordance with GAAP.Great Plains Energy is unable to reconcile core earnings guidance to GAAP earnings per share because it does not predict the future impact of unusual items and mark-to-market gains or losses on energy contracts. ###
